Citation Nr: 0921645	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his fiancé 


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.  The appeal was later transferred to the Newark, New 
Jersey, RO.  

In an August 2007 decision the Board denied the claim.  The 
Veteran appealed.  In a November 2008 order the United States 
Court of Appeals for Veterans Claims granted a Joint Motion 
for Remand.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for a left knee disorder.  

Available service medical records show that the Veteran was 
seen on July 5, 1990 with complaints of left knee pain after 
falling during a game of volleyball a month earlier.  He was 
felt to have a possible meniscal tear.  On July 20, 1990, the 
veteran was seen for a follow-up of the left leg with a 
complaint of pain when running, as well as edema and 
tenderness.  

There are no pertinent records between 1990 and 2001 
available.  VA treatment records dated March 2001 to January 
2002 show complaints of left knee pain.  Examination in 
September 2001 revealed normal knee strength.  He was 
provided physical therapy.

A September 2001 magnetic resonance imaging scan was negative 
for definitive evidence of a meniscal tear.

At a June 2002 VA examination, the Veteran reported that he 
was a warehouse furniture mover and his job entailed loading 
trucks and moving furniture at the warehouse.  Previously, he 
worked as a landscaper.  The Veteran gave a history of 
falling on his left knee while in a volleyball game in the 
Marine Corps in June 1990.  At the examination the Veteran 
complained of knee pain on extended standing.  He complained 
of clicking, but denied locking.  He stated having episodes 
of buckling of the left knee in the morning.  It was noted 
the Veteran was given a course of physical therapy.  He 
stated he was prescribed a knee brace and was awaiting its 
delivery.  The Veteran denied using a cane.  Following the 
examination the diagnosis was left knee patellofemoral pain 
syndrome with lateral tracking of the left patella.  

At a January 2004 VA examination, the Veteran reported 
constant dull aching pain since his in service July 1990 knee 
injury.  It was noted that the Veteran had worked in 
landscaping for the prior eight years.  He reported episodes 
of knee buckling and also complained of occasional clicking 
in his knee.  He denied knee locking, and denied using a 
brace.  The Veteran's gait was nonantalgic and he did not use 
any assistive devices.  Following a physical examination the 
impression was left knee pain with possible internal 
derangement.  

A February 2004 MRI of the left knee showed intrasubstance 
degeneration of the posterior horn of the medial meniscus, 
discoid lateral meniscus, grade one chondromalacia of the 
patella, and small effusion.  

In the Joint Motion the parties agreed that there were 
evidentiary deficiencies that required correction before the 
merits of the claim could be addresses.  Hence, the Board 
finds that further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he identify any health 
care provider who has treated his left 
knee since February 2004.  The Board is 
particularly interested in securing any 
medical opinion which finds that it is at 
least as likely as not, i.e., there is at 
least a 50/50 chance, that the 
appellant's current left knee disorder is 
related to service.  Thereafter, the RO 
should undertake all appropriate 
development.

2.  The RO should contact the National 
Personnel Records Center in an attempt to 
locate the appellant's separation 
discharge examination report.  If this 
record is not available, and if the RO 
cannot otherwise locate it, the RO must 
specifically document the attempts that 
were made to locate it, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: explain the 
efforts VA has made to obtain that 
evidence; and describe any further action 
it will take with respect to the claims.  
The claimant must then be given an 
opportunity to respond.

3.  Thereafter, the RO must schedule the 
appellant for an orthopedic examination 
to be conducted by a board certified 
orthopedist.  The claims folder, to 
include copies of the above referenced 
MRI studies, must be made available to 
the examiner.  Following the examination 
the examiner must address whether it is 
at least as likely as not that any 
diagnosed left knee disorder is related 
to service, to include the documented in-
service injury.  The appellant's self 
reported history, the time elapsed 
between service separation and 
postservice medical care, as well as his 
post service activities must be carefully 
considered.  A complete rationale must be 
provided for any opinion rendered.

The examiner is advised that, term "at 
least as likely as not" or a "50-50 
probability" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures at once.

5.  Then readjudicate the veteran's 
claim, including in light of the 
additional evidence obtained.  If the 
claim is denied, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

